— Appeal by the defendant from a judgment of the County Court, Westchester County (Cunningham, J.), rendered March 22, 1985, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
After having twice been advised of his constitutional rights and signing a waiver form in Spanish, the defendant made a detailed confession to the police in which he admitted the purchase and possession of the weapon. The defendant’s statement was typed in English by a detective and was thereafter read back to the defendant in Spanish. The transcript was then subscribed by the defendant, the detective and the police officer who served as the interpreter. In addition to the defendant’s statement, the People introduced uncontroverted evidence that the defendant was not licensed to carry a handgun, that a fully operable .38 caliber revolver loaded with six rounds of live ammunition was retrieved from the purse of his female companion and that this companion had been in the constant company of the police from the time of the traffic stop until the discovery of the weapon.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.